Per Curiam.
The plaintiff brought this action to recover damages for personal injuries alleged to have been caused by the negligence of the defendant Horton R. Perry. The verdict of the jury in favor of the defendants is fully supported by the testimony in the record which fails to establish any negligence on the part of the individual defendant and fails to show that the plaintiff was free from contributory negligence.
On this appeal the sole question presented is whether the charge contained statements of an inflammatory and prejudicial nature and deprived the plaintiff of a fair and impartial trial. While *576the charge may be subject to some criticism, it is our opinion, however, that it is not prejudicial and does not warrant a new trial.
The judgment should be affirmed, with costs.
Present ■ — ■ Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Judgment unanimously affirmed, with costs.